Ex.T3A.53 SCC619 (09/96) ARTICLES OF INCORPORATION OF Uno of Kingstowne, Inc. The undersigned, pursuant to Chapter 9 of Title 13.1 of the Code of Virginia, state(s) as follows: 1. The name of the corporation is: Uno of Kingstowne, Inc. 2. The number (and classes, if any) of shares the corporation is authorized to issue is (are): Number of shares authorized Class(es) 100 Common 3. A. The corporation’s initial registered office address which is the business address of the initial registered agent is: 5511 Staples Mill Road, Richmond VA 23228 (number/street) (city or town) (ZIP code) B. The registered office is physically located in the [] City of [X] County of Henrico 4. A. The name of the corporation’s initial registered agent is Edward R. Parker B. The initial registered agent is (mark appropriate box): (1) An individual who is a resident of Virginia and [] an initial director of the corporation [X] a member of the Virginia State Bar OR (2) [] a professional corporation or professional limited liability company of attorneys registered under Section 54.1-3902, Code of Virginia 5. The NAMES and ADDRESSES of the initial directors are: Aaron D. Spencer – 100 Charles Park Road, West Roxbury, MA02132 Craig S. Miller – 100 Charles Park Road, West Roxbury, MA02132 Paul W. MacPhail – 100 Charles Park Road, West Roxbury, MA02132 6. INCORPORATOR(S): /s/ Robert M. Brown Robert M. Brown Signature(s) Printed name(s) See instructions on the reverse.
